DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 07/30/2020. Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: typographical error. Claim 8 appears to incorrectly depend from claim 6. It is assumed that claim 8 depends from independent claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. US 5,784,577 (“Jacobson”).
As per independent claim 1, Jacobson teaches A method (FIG. 2 illustrates a flowchart of a method of providing configuration data to a programmable logic device (PLD), col 2 lines 56-58 and FIG. 2) comprising:
an access controller (Circuitry 300, col 3 line 43 and FIG. 3) of a programmable logic device providing password protection-based access to a memory of the programmable logic device (Circuitry 300 provides for unlocking (and subsequently locking) a PLD, col 3 lines 41-42. The system determines whether a user is authorized to change configuration data of the PLD in step 204 (FIG. 2) which includes requesting a password from the user. The password is referred to as an “input key”, col 3 lines 13-21 and FIG. 2);
the programmable logic device initiating programming of the access controller with a password (Circuitry 300 includes a data protect override key register 301, an input key register 302 (for the input password), and a comparator 303. The comparator 303 compares registers 301 and 302, and if the values are identical then this indicates an authorized user, col 3 lines 43-52 and FIG. 3. The data protect override key register 301 is programmable, thereby allowing the stored value in that register to change from device to device and from program to program, col 3 lines 58-61 and FIG. 3);
in response to the programmable logic device detecting a predetermined stimulus (The comparator 303 compares the value stored in data protect override key register 301 and the input key register 302. If the values are identical (indicating an authorized user), then comparator 303 outputs a disable data protect signal on line 305 (mapped to the claimed “predetermined stimulus”) to conventional data protect circuitry 306, thereby disabling the data protect bit and allowing modification of the configuration data in that PLD, col 3 lines 49-56 and FIGS. 2 and 3), the programmable logic device initiating communication of the password to the access controller to unlock access to the memory (The comparator 303 compares the value stored in data protect override key register 301 and the input key register 302. The input key register 302 is provided with the “input key” (password). If the values are identical (indicating an authorized user), then comparator 303 outputs a disable data protect signal on line 305 (mapped to the claimed “predetermined stimulus”) to conventional data protect circuitry 306, thereby disabling the data protect bit and allowing modification of the configuration data in that PLD, col 3 lines 49-56 and FIGS. 2 and 3. Circuitry 300 provides for unlocking (and subsequently locking) a PLD, col 3 lines 41-42).
As per dependent claim 4, Jacobson discloses the method of claim 1. Jacobson teaches further comprising: in response to detecting the stimulus, the programmable logic device communicating the password internally to the access controller (Circuitry 300 includes a data protect override key register 301, an input key register 302 (for the input password), and a comparator 303. The comparator 303 compares registers 301 and 302 and if the values are identical then this indicates an authorized user, col 3 lines 43-52 and FIG. 3. The data protect override key register 301 is programmable, thereby allowing the stored value in that register to change from device to device and from program to program, col 3 lines 58-61 and FIG. 3. The input key register 302 is provided with the “input key” (password)).
As per dependent claim 5, Jacobson discloses the method of claim 1. Jacobson teaches wherein detecting the predetermined stimulus comprises detecting receipt of a signal at an external terminal of the programmable logic device (The system provides an enabling signal on line 304 to comparator 303, col 3 lines47-49 and FIG. 3) and detecting whether the programmable logic device is in a development mode of operation (A version control register is provided which can be read back to determine an original version which was programmed during a development mode, col 4 lines 1-20 and FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Applicant provided prior art Chandra et al. WO 2019/217925 (“Chandra”).
As per dependent claim 2, Jacobson discloses the method of claim 1. Jacobson may not explicitly disclose, but in an analogous art in the same field of endeavor, Chandra teaches wherein detecting the predetermined stimulus comprises detecting a command communicated to the programmable logic device via a trusted bus (A secure PLD locking system 522 may include a hardened security module (HSM) 526 configured to receive a customer public key from secure PLD customer 510, para 0064 and FIG. 5B. The secure PLD customer 510 may provide a request (e.g., command) for a number of secured PLDs 410 to HSM 526, para 0065. The secure PLD customer 510 is considered a trusted entity within provisioning system 500, para 0061 and FIG. 5A), the method further comprising:
communicating an image to update the memory of the programmable logic device via an untrusted bus (Secure PLD 410 may be configured to program/store application configuration into one of configuration image sectors 452 or 454 of NVM 450, para 0085 and FIG. 4. A secure PLD programmer 530 may be considered an untrusted entity, para 0061 and FIG. 5A).
Given the teaching of Chandra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson with “wherein detecting the predetermined stimulus comprises detecting a command communicated to the programmable logic device via a trusted bus, the method further comprising: communicating an image to update the memory of the programmable logic device via an untrusted bus”. The motivation would be that the invention provides systems and methods for locked PLDs for use in trusted computing applications, para 0018 of Chandra.
As per dependent claim 3, Jacobson discloses the method of claim 1. Jacobson teaches further comprising: in response to receiving the password, the access control circuit unlocking access to the memory (The comparator 303 compares the value stored in data protect override key register 301 and the input key register 302. If the values are identical (indicating an authorized user), then comparator 303 outputs a disable data protect signal on line 305 to conventional data protect circuitry 306, thereby disabling the data protect bit and allowing modification of the configuration data in that PLD, col 3 lines 49-56 and FIGS. 2 and 3. Circuitry 300 provides for unlocking (and subsequently locking) a PLD, col 3 lines 41-42).
Jacobson may not explicitly disclose, but in an analogous art in the same field of endeavor, Chandra teaches via an untrusted bus (A secure PLD programmer 530 may be considered an untrusted entity, para 0061 and FIG. 5A).
Given the teaching of Chandra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson with “via an untrusted bus”. The motivation would be that the invention provides systems and methods for locked PLDs for use in trusted computing applications, para 0018 of Chandra.
As per dependent claim 6, Jacobson discloses the method of claim 1. Jacobson teaches in response to the determination, programming the access controller with the password (Circuitry 300 includes a data protect override key register 301, an input key register 302 (for the input password), and a comparator 303. The comparator 303 compares registers 301 and 302 and if the values are identical then this indicates an authorized user, col 3 lines 43-52 and FIG. 3. The data protect override key register 301 is programmable, thereby allowing the stored value in that register to change from device to device and from program to program, col 3 lines 58-61 and FIG. 3).
Jacobson may not explicitly disclose, but in an analogous art in the same field of endeavor, Chandra teaches further comprising: in response to the programmable logic device being powered up, determining whether the access controller has been set up for the password protection-based access control (The secure PLD 410 may be configured to provide a secure boot mechanism and configured to generate a temporary session key, para 0068 and FIG. 6).
Given the teaching of Chandra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson with “further comprising: in response to the programmable logic device being powered up, determining whether the access controller has been set up for the password protection-based access control”. The motivation would be that the invention provides systems and methods for locked PLDs for use in trusted computing applications, para 0018 of Chandra.
As per independent claim 7, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Jacobson may not explicitly teach, but in an analogous art in the same field of endeavor, Chandra teaches An apparatus (FIG. 4 illustrates a block diagram of a secure PLD 410, para 0052 and FIG. 4) comprising:
a semiconductor package (FIG. 4 illustrates a block diagram of a secure PLD 410, para 0052 and FIG. 4);
a memory in the semiconductor package (Secure PLD 410 may include non-volatile memory (NVM) 450, para 0052 and FIG. 4).
Given the teaching of Chandra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson with “An apparatus comprising: a semiconductor package; a memory in the semiconductor package”. The motivation would be that the invention provides systems and methods for locked PLDs for use in trusted computing applications, para 0018 of Chandra.
As per dependent claim 8, Jacobson in combination with Chandra discloses the apparatus of claim 7. Jacobson may not explicitly disclose, but Chandra teaches wherein: the access control circuit receives a request from the requestor to access the memory via an untrusted communication link (Secure PLD 410 may be configured to program/store application configuration into one of configuration image sectors 452 or 454 of NVM 450, para 0085 and FIG. 4. A secure PLD programmer 530 may be considered an untrusted entity, para 0061 and FIG. 5A);
the predetermined stimulus is generated in response to a command received by the semiconductor package via a trusted communication link (A secure PLD locking system 522 may include a hardened security module (HSM) 526 configured to receive a customer public key from secure PLD customer 510, para 0064 and FIG. 5B. The secure PLD customer 510 may provide a request (e.g., command) for a number of secured PLDs 410 to HSM 526, para 0065. The secure PLD customer 510 is considered a trusted entity within provisioning system 500, para 0061 and FIG. 5A).
The same motivation that was utilized for combining Jacobson and Chandra as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Jacobson in combination with Chandra discloses the apparatus of claim 8. Jacobson may not explicitly disclose, but Chandra teaches wherein the untrusted communication link comprises a communication link corresponding to a test access port of the semiconductor package (I/O ports may include a second programming port such as a JTAG (Joint Test Action Group) port implementing IEEE Standard 1149.1, para 0023).
The same motivation that was utilized for combining Jacobson and Chandra as set forth in claim 8 is equally applicable to claim 9.
As per dependent claim 11, Jacobson in combination with Chandra discloses the apparatus of claim 8. Jacobson teaches wherein the predetermined stimulus comprises a combination of the semiconductor package being in a development mode of operation and the semiconductor package receiving a predetermined signal at a predetermined terminal of the semiconductor package (The system provides an enabling signal on line 304 to comparator 303, col 3 lines47-49 and FIG. 3).
As per dependent claim 12, Jacobson in combination with Chandra discloses the apparatus of claim 7. Jacobson teaches wherein: the access control circuit unlocks access to the memory to allow an update to the memory in response to receiving the password from the password control circuit (The comparator 303 compares the value stored in data protect override key register 301 and the input key register 302. If the values are identical (indicating an authorized user), then comparator 303 outputs a disable data protect signal on line 305 to conventional data protect circuitry 306, thereby disabling the data protect bit and allowing modification of the configuration data in that PLD, col 3 lines 49-56 and FIGS. 2 and 3);
the access control circuit relocks access to the memory in response to completion of the update (Circuitry 300 provides for unlocking (and subsequently locking) a PLD, col 3 lines 41-42).
As per dependent claim 13, Jacobson in combination with Chandra discloses the apparatus of claim 7. Jacobson teaches wherein: the password comprises a given candidate password of a plurality of candidate passwords; and the password control circuit to select the given candidate password based on an identifier associated with a computer containing the semiconductor package (Referring to FIG. 2, step 204 includes providing a system request on screen which requires a password. In other embodiments, the system automatically reads an access code associated with the user or the specific computer terminal on which the user is working, col 3 lines 15-19 and FIG. 2).
As per dependent claim 14, Jacobson in combination with Chandra discloses the apparatus of claim 7. Jacobson teaches wherein the password control circuit to generate the password based on a model number or a serial number of a computer system containing the semiconductor package (Referring to FIG. 2, step 204 includes providing a system request on screen which requires a password. In other embodiments, the system automatically reads an access code associated with the user or the specific computer terminal on which the user is working, col 3 lines 15-19 and FIG. 2. IEEE Standard 1149.1 provides a 32-bit user code register, col 1 lines 46-49).
As per dependent claim 15, Jacobson in combination with Chandra discloses the apparatus of claim 7. Jacobson teaches in response to the determination, programs the access control circuit with the password (Circuitry 300 includes a data protect override key register 301, an input key register 302 (for the input password), and a comparator 303. The comparator 303 compares registers 301 and 302 and if the values are identical then this indicates an authorized user, col 3 lines 43-52 and FIG. 3. The data protect override key register 301 is programmable, thereby allowing the stored value in that register to change from device to device and from program to program, col 3 lines 58-61 and FIG. 3).
Jacobson may not explicitly disclose, but Chandra teaches wherein the password control circuit: in response to being powered up, determines whether the access control circuit has been set up to enforce password protection for access to the memory (The secure PLD 410 may be configured to provide a secure boot mechanism and configured to generate a temporary session key, para 0068 and FIG. 6).
The same motivation that was utilized for combining Jacobson and Chandra as set forth in claim 7 is equally applicable to claim 15.
As per dependent claim 16, Jacobson in combination with Chandra discloses the apparatus of claim 15. Jacobson may not explicitly disclose, but Chandra teaches wherein the access control circuit determines that the access control circuit has not been set up to enforce the password protection based on detection of a first power up of the semiconductor package after the semiconductor package has been placed in a production mode of operation (The secure PLD 410 may be configured to provide a secure boot mechanism and configured to generate a temporary session key, para 0068 and FIG. 6).
The same motivation that was utilized for combining Jacobson and Chandra as set forth in claim 15 is equally applicable to claim 16.
Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Chandra and in further view of Singhal et al. US 2018/0091315 (“Singhal”).
As per dependent claim 10, Jacobson in combination with Chandra discloses the apparatus of claim 8. Jacobson and Chandra may not explicitly disclose, but in an analogous art in the same field of endeavor, Singhal teaches wherein the trusted communication link comprises a communication link coupled to a baseboard management controller containing a root of trust (Once an authorized party gains access to a BMC (Baseboard Management Controller), it provides an actuation signal to the BMC, and in response the BMC allows access to the ROT (root-of-trust), para 0052).
Given the teaching of Singhal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson and Chandra with “wherein the trusted communication link comprises a communication link coupled to a baseboard management controller containing a root of trust”. The motivation would be that an ROT may be used to verify authenticity of software, para 0028 of Singhal.
As per independent claim 17, some of the claim limitations of this claim are rejected based on the rejection of similar independent claim 1.
Jacobson does not explicitly teach “central processing units (CPUs)” and “a trusted bus” and “an untrusted bus” and “a programmable logic device coupled to the trusted bus and coupled to the untrusted bus” and “baseboard management controller coupled to the trusted bus and the untrusted bus, wherein the baseboard management controller to: communicate, via the trusted bus, a command to the programmable logic device to cause the programmable logic device to generate the predetermined stimulus” and “communicate, via the untrusted bus, with the programmable logic device to access the memory after the access controller unlocks access to the memory”.
However, in an analogous art in the same field of endeavor, Chandra teaches central processing units (CPUs) (System 130 includes one or more processors 132, para 0028 and FIG. 1);
a trusted bus (Secure PLD customer 510 and secure PLD manufacturer 520 may be considered trusted entities, para 0061 and FIG. 5A);
an untrusted bus (Optional secure PLD programmer 530 and user device assembler 540 may be considered untrusted entities, para 0061 and FIG. 5A);
a programmable logic device coupled to the trusted bus and coupled to the untrusted bus (FIG. 5A illustrates a block diagram of a secure PLD provisioning system 500, para 0060 and FIG. 5A. As illustrated in FIG. 5A, trusted and untrusted entities are coupled, para 0061 and FIG. 5A).
Given the teaching of Chandra, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson with “central processing units (CPUs); a trusted bus: an untrusted bus; a programmable logic device coupled to the trusted bus and coupled to the untrusted bus”. The motivation would be that the invention provides systems and methods for locked PLDs for use in trusted computing applications, para 0018 of Chandra.
Jacobson and Chandra may not explicitly disclose, but in an analogous art in the same field of endeavor, Singhal teaches baseboard management controller coupled to the trusted bus and the untrusted bus, wherein the baseboard management controller to: communicate, via the trusted bus, a command to the programmable logic device to cause the programmable logic device to generate the predetermined stimulus (Once an authorized party gains access to a BMC (Baseboard Management Controller), it provides an actuation signal to the BMC, and in response the BMC causes the a physical presence indicator 294 to be changed to a state (e.g., ON state, Active state etc.) required to allow an ROT (root-of-trust) process to be performed, para 0052. Both Jacobson and Chandra teaches a PLD);
communicate, via the untrusted bus, with the programmable logic device to access the memory after the access controller unlocks access to the memory (When a current validation code (as well as a certificate chain) needs to be replaced, the expected validation code may be provided from an external by the BMC, para 0056. Both Jacobson and Chandra teaches a PLD).
Given the teaching of Singhal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jacobson and Chandra with “baseboard management controller coupled to the trusted bus and the untrusted bus, wherein the baseboard management controller to: communicate, via the trusted bus, a command to the programmable logic device to cause the programmable logic device to generate the predetermined stimulus; and communicate, via the untrusted bus, with the programmable logic device to access the memory after the access controller unlocks access to the memory”. The motivation would be that an ROT may be used to verify authenticity of software, para 0028 of Singhal.
As per dependent claim 18, Jacobson in combination with Chandra and Singhal discloses the system of claim 17. The combination of Jacobson and Singhal teaches wherein the baseboard management controller communicates with the programmable logic device to access the memory to reprogram one or multiple logic functions of the programmable logic device (When a current validation code (as well as a certificate chain) needs to be replaced, the expected validation code may be provided from an external by the BMC, para 0056 of Singhal. If the values of the data protect override key register 301 and the input register 302 are identical, then circuitry 300 allows modification of the configuration data in the PLD, col 3 lines 49-56 and FIG. 2 of Jacobson).
The same motivation that was utilized for combining Jacobson and Singhal as set forth in claim 17 is equally applicable to claim 18.
As per dependent claim 19, Jacobson in combination with Chandra and Singhal discloses the system of claim 17. Jacobson and Chandra may not explicitly disclose, but Singhal teaches wherein the programmable logic device is programmed to perform at least one of the following: general purpose input/output (GPIO) expansion for the baseboard management controller (If a GPIO pin is set to 1 then ROT transfer is allowed, para 0035); fault detection; reset control (The receipt of a ROT payload may trigger a full-chip reset of a computing device, para 0054); system component configuration; vector-based selection of programmable code executed by the baseboard management controller; or communication of patch code to the baseboard management controller.
The same motivation that was utilized for combining Jacobson and Singhal as set forth in claim 17 is equally applicable to claim 19.
As per dependent claim 20, Jacobson in combination with Chandra and Singhal discloses the system of claim 17. Jacobson teaches in response to the determination, programs the access controller with the password (Circuitry 300 includes a data protect override key register 301, an input key register 302 (for the input password), and a comparator 303. The comparator 303 compares registers 301 and 302 and if the values are identical then this indicates an authorized user, col 3 lines 43-52 and FIG. 3. The data protect override key register 301 is programmable, thereby allowing the stored value in that register to change from device to device and from program to program, col 3 lines 58-61 and FIG. 3).
Jacobson may not explicitly disclose, but Chandra teaches wherein the password controller: in response to being powered up, determines whether the access controller has been set up to enforce password protection for access to the memory (The secure PLD 410 may be configured to provide a secure boot mechanism and configured to generate a temporary session key, para 0068 and FIG. 6).
The same motivation that was utilized for combining Jacobson and Chandra as set forth in claim 17 is equally applicable to claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132